—Appeal by the defendant, by permission, from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated July 9, 1997, which denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court, rendered February 21, 1995, *605convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
The defendant has not preserved for appellate review his contention regarding the closure of the courtroom (see, People v Brown, 188 AD2d 540; People v Baez, 162 AD2d 602). In any event, under the circumstances of this case, the defendant was not denied his right to a public trial. Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.